Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County indictment No. 117N-07.
Adjudged that the writ is dismissed, without costs or disbursements.
*948The determination of the Supreme Court, Nassau County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]). Mastro, J.P., Fisher, Angiolillo and McCarthy, JJ., concur.